Name: Commission Regulation (EC) No 195/2003 of 31 January 2003 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0195Commission Regulation (EC) No 195/2003 of 31 January 2003 on the issue of system B export licences in the fruit and vegetables sector Official Journal L 027 , 01/02/2003 P. 0024 - 0024Commission Regulation (EC) No 195/2003of 31 January 2003on the issue of system B export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 1176/2002(2), and in particular Article 6(6) thereof,Whereas:(1) Commission Regulation (EC) No 2201/2002(3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid.(2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for lemons will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector.(3) To avoid this situation, applications for system B licences for lemons after 1 February 2003 should be rejected until the end of the current export period,HAS ADOPTED THIS REGULATION:Article 1Applications for system B export licences for lemons submitted pursuant to Article 1 of Regulation (EC) No 2201/2002, export declarations for which are accepted after 1 February 2003 and before 16 March 2003, are hereby rejected.Article 2This Regulation shall enter into force on 1 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.(3) OJ L 286, 24.10.2002, p. 3.